Citation Nr: 1643308	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  11-29 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable initial evaluation for residuals of carcinoma of the vocal cords.

2.  Entitlement to an initial evaluation in excess of 10 percent for hoarseness with dry mouth and cough, residual of carcinoma of the vocal cords.

3.  Entitlement to a compensable initial evaluation for sense of smell impairment, residual of carcinoma of the vocal cords.

4.  Entitlement to a compensable initial evaluation for sense of taste impairment, residual of carcinoma of the vocal cords.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated with the claims file.

The June 2011 rating decision granted service connection for squamous cell carcinoma in situ, bilateral true vocal cords, and assigned a noncompensable initial rating, effective from May 19, 2010.  In a May 2015 rating action, the RO granted additional separate service connection for hoarseness with dry mouth and cough (assigned a 10 percent initial rating under Diagnostic Codes 6519-6516), impaired sense of smell (assigned a noncompensable initial rating under Diagnostic Code 6275), and impaired sense of taste (assigned a noncompensable initial rating under Diagnostic Code 6276), each effective from May 19, 2010.  38 C.F.R. § 4.87a (2015).  The RO granted service connection for those disorders as residuals of the service-connected vocal cords cancer.  Thereafter, the Veteran continued to address those residuals, and the Agency of Original Jurisdiction in response issued a Supplemental Statement of the Case in August 2015.  In that Supplemental Statement of the Case, the Agency of Original Jurisdiction informed the Veteran that a response from him was not required to continue his appeal.

Given the above, the Board finds that the propriety of the additional separate initial ratings assigned for the residuals of the vocal cord cancer are before the Board for appellate review.  See generally, Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Board once again refers to the Agency of Original Jurisdiction the issue of entitlement to reimbursement of medical expenses, as raised in October 2011 and February 2012 statements, for appropriate action.  See 38 C.F.R. § 19.9(b)(2015).

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management system (VBMS) have been reviewed and considered.


FINDINGS OF FACT

1.  The Veteran's service-connected squamous cell carcinoma of the vocal cords has been in full remission since 2003, with no further treatment of any kind since 2008.

2.  The Veteran's residuals of squamous cell carcinoma of the vocal cords include dry mouth, and intermittent hoarseness and coughing; but with no evidence of thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy, or complete organic aphonia with constant inability to speak above a whisper.

3.  The Veteran's residuals of squamous cell carcinoma of the vocal cords include loss of the sense of smell which is partial in nature.

4.  The Veteran's residuals of squamous cell carcinoma of the vocal cords include loss of the sense of taste which is partial in nature.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for squamous cell carcinoma of the vocal cords have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6819 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for hoarseness with dry mouth and cough, residual of squamous cell carcinoma of the vocal cords, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6819-6516 (2015).

3.  The criteria for a compensable initial evaluation for sense of smell impairment, residual of squamous cell carcinoma of the vocal cords, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6275 (2015).

4.  The criteria for a compensable initial evaluation for sense of taste impairment, residual of squamous cell carcinoma of the vocal cords, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Id.

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended in pertinent part at 38 C.F.R. § 3.159 (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board is aware of the holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  However, the holding in Vazquez-Flores does not apply to the present case, as this matter concerns an appeal from the initial rating decision granting service connection.  38 C.F.R. § 3.159(b)(3) (2015).  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely notice of disagreement with respect to the initial rating or effective date assigned following the grant of service connection.  VA has met any notice or assistance obligations under those provisions.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a June 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an initial evaluation for squamous cell carcinoma of the vocal cords.  In a March 2014 pre-rating letter, the RO explained what information and evidence was needed to substantiate the initial rating claims for the claimed residuals of the carcinoma.  The letters provided what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining not only to substantiating the underlying service connection claims, but also as to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2011 and May 2015 rating decisions represented the initial adjudication of the pertinent claims after issuance of the letters.  Hence, the June 2010 and March 2014 letters meet the content of notice requirements described in Dingess/Hartman and Pelegrini, and also meet the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private treatment records, VA treatment records and the reports of February 2011, July 2014, and March 2015 VA examinations.  The Board has reviewed the reports of those examinations, and finds that they are adequate. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices from the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.

Disability Rating Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition it is necessary to consider the complete medical history of the veteran's condition.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Staged ratings are, however, appropriate for an initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2015).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of the earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court held that the critical element was that the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Background

Private treatment records from the University of Michigan Otolaryngology Department dated from 2001 to 2002 document leukoplakia of the vocal cords, for which the Veteran underwent excision.  The pathology report showed squamous hyperplasia with patchy low-grade dysplasia and hyperkeratosis.  No further treatment was indicated, other than follow ups.  In April 2002, he underwent laser excision of bilateral vocal cord lesions, for which the pathology report showed hyperplastic vocal cords with hyperkeratotic squamous mucosa.  The right vocal cord had no dysplasia but the left had moderate dysplasia.  He had vocal hoarseness two weeks after the procedure.  

At the Veteran's February 2011 VA examination, it was noted that he had a history of bilateral true vocal cord leukoplakia, status post three prior excisions.  The examiner noted that the Veteran's last antineoplastic treatment was in July 2003.  The examination showed the larynx had palpably firm soft tissue.  There was no evidence of a laryngectomy.  The imaging report of the chest revealed no evidence of infiltrate, failure, pneumothorax or effusion.  The Veteran's heart, hila, mediastinum and diaphragm appeared normal.  Pulmonary function testing revealed normal spirometry with no significant response to bronchodilation.  Diffusion capacity was borderline diminished, but, within normal limits when corrected for lung volumes.  The examiner noted that the Veteran's squamous cell carcinoma in situ, bilateral true vocal cords were in remission, status post external beam radiation.

At his July 2014 VA examination, the Veteran reported that he was diagnosed in April 2003 with carcinoma of the vocal cords.  He explained that he had radiation therapy in 2003 and has had no further treatment, and has not had any further follow-up since 2008.  The Veteran reported a decreased sense of smell and taste with an occasional dry mouth.  After examination, the examiner stated that the squamous cell carcinoma of the vocal cords had remained in remission since 2003 and that the Veteran's last appointment for follow up on the vocal cord tumor post radiation therapy was in 2008.  The examination indicated that the Veteran has had no need for any further follow up.

At his March 2015 VA examination, the Veteran reported he was not really experiencing a problem with hoarseness, but rather more of dry mouth with coughing.  He stated that if he did not use biotin or mouthwash or brushing his teeth his mouth would get dry and he would start coughing.  The Veteran reported that if he had to talk for more than 10 minutes he would start coughing and that drinking water would help.  He noted that this was not much of a problem now and that he could go a month or two without any issues and then might have a problem.  He reported that this started during his radiation treatment.  He reported that he was retired, but still worked for a church several times a week.

The Veteran also reported difficulty with his sense of smell and his sense of taste, which started with the radiation therapy.  He reported that the loss of taste and smell was intermittent.  The Veteran indicated that on one Sunday he could not smell a skunk that his wife apparently smelled, and could not tell when the neighbor used fertilizer.  He stated that if someone in the room was smoking, he would be able to instantly smell it.  He indicated that some things he was able to taste before, he was no longer able to taste.  Examples he provided involved beef and chicken, but he was able to taste seafood and fish, as well as potato chips.  The Veteran reported he ate mostly for nourishment and not pleasure.  

The CT scan showed asymmetrical soft tissue fullness involving the posterior aspect on the right base of the tongue with involvement of the right piriform sinus.  There was fullness of the right greater than left vocal cords.  There were no abnormal enlarged lymph nodes.  The airway was patent throughout its visualized course.  There was bilateral duplication cyst/mucosal thickening involving the floors of the neck sinuses as well as the left and right ethmoid sinuses.  The visualized intracranial and orbital contents were normal.  The thyroid gland was normal.  There was pleural thickening and scarring at the lung apices.  The impression was history of squamous cell carcinoma in situ bilateral true cords status post radiation with no evidence of disease.  Intermittent dysphagia was noted and the examiner noted it was not particularly bothersome to the Veteran.  

A laryngeal endoscopy showed no masses or lesions.  There was moist saliva.  The larynx showed no evidence of disease.  The left cord was noted as atrophic but mobile with incomplete glottic closure.  

As for the residuals of the squamous cell carcinoma, the examiner noted that the Veteran denied any hoarseness, and that the Veteran's lessened sense of smell and taste were mild.  In addition, the examiner noted that the Veteran's cough was a symptom of the dry mouth, and that both were moderate in severity, in that if the Veteran talked for more than 10 minutes he would start coughing.  The examiner noted that the Veteran's throat/larynx condition did not impact his ability to work.

At his April 2013 Board hearing, the Veteran testified as to treatment of his vocal cord cancer in 2003 with radiation therapy.  He denied any surgery for the cancer.  He indicated that he had not been found to have had vocal cord cancer for many years.  He stated he had dry mouth, which intermittently lead to coughing, and that he had to use special tooth paste and mouthwash containing enzymes to assist with diminished saliva.  He testified that he brushed multiple times per day, prophylactically.  He noted that if he goes with dry mouth for too long, he gets hoarse and will go hoarse if he gives long speeches.  The Veteran testified that he was hoarse for 1.5 years after radiation treatment.  He denied any pain associated with hoarseness.  He testified that he last worked as a bank manager, and that the bank branch closed prompting him to retire.

A.  Squamous Cell Carcinoma of the Vocal Cords

Laws and Regulations

The Veteran is in receipt of a noncompensable (0 percent) rating for service-connected squamous cell carcinoma of the vocal cords, effective May 19, 2010, rated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6819.

Under Diagnostic Code 6819, malignant neoplasms, of any specified part of the respiratory system exclusive of skin growths are rated 100 percent disabling.  A rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate on the residuals.

Analysis

The Board finds that at no point during the pendency of the appeal did the Veteran's vocal cord cancer warrant a 100 percent rating under Diagnostic Code 6819.  In this regard, the Board points out that the evidence on file uniformly shows that the vocal cord malignancy has been in remission since 2003, which pre-dates the recognized effective date of service connection by more than 6 years.  The Veteran has testified that he has not been treated for vocal cord cancer since 2003, and the February 2011 and July 2014 VA examiners concluded the cancer has been in remission since that time.

Under Diagnostic Code 6819, a 100 percent rating continues beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  In this case, the Veteran ceased radiation treatment in 2003 and any follow up appointments in 2008.  The March 2015 CT scan showed no evidence of disease.  As already noted, the effective date of service connection in this case is May 2010, which postdates the six month period referenced in Diagnostic Code 6819.  In short, during the period that is relevant to this appeal, namely May 2010 to present, the Veteran has not had a vocal cord malignancy, and the Veteran's radiation treatment ended years prior.  Consequently, there is no basis to award a 100 percent rating based on the presence of cancer and treatment in 2003.

In sum, a review of the medical evidence of record does not show that the Veteran's squamous cell carcinoma of the vocal cords has recurred since 2003.  Moreover, the record does not show that therapeutic procedures for the Veteran's laryngeal cancer have restarted since his radiation therapy completed in 2003.  Therefore, the Board finds that entitlement to a compensable initial disability rating for squamous cell carcinoma of the vocal cords under 38 C.F.R. § 4.97, Diagnostic Code 6819 must be denied.  A 100 percent rating under Diagnostic Code 6819 is not warranted at any point during the pendency of the appeal.

B.  Residuals of Squamous Cell Carcinoma of the Vocal Cords

I.  Hoarseness with Dry Mouth and Coughing 
Laws and Regulations

The Veteran's hoarseness with dry mouth and coughing is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6516.  Under Diagnostic Code 6516, chronic laryngitis manifested by hoarseness with inflammation of cords or mucous membrane is rated as 10 percent disabling.  Chronic laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy is rated as 30 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6516 (2015).


Analysis

After review of the evidence, the Board finds that, for the entire rating period, a rating in excess of 10 percent for the disorder is not warranted.  The Veteran reports that his disorder is manifested by dry mouth alleviated by enzymes introduced through mouthwash and tooth paste, as well as intermittent coughing and hoarseness.  There is no evidence of thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  In fact, at his March 2015 VA examination, the Veteran reported that he was not having much of a problem at all with hoarseness, and diagnostic studies showed no masses, lesions, or mucosal thickening.  The examiner concluded that the dry mouth and coughing was moderate in severity.

In short, the Veteran's disability is not manifested by chronic hoarseness, or by thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Consequently, an initial evaluation in excess of 30 percent under Diagnostic Code 6516 is not warranted.  See 38 C.F.R. § 4.97. 

The Board has considered whether a higher initial evaluation is warranted under 38 C.F.R. § 4.97, Diagnostic Code 6519, for aphonia.  The record shows, however, that the Veteran does not have complete aphonia, or a constant inability to speak above a whisper.  The Veteran reports hoarseness when his dry mouth is not treated, or after long speeches, but he clearly is able to normally speak above a whisper.  A higher initial evaluation under Diagnostic Code 6519 is not warranted.

Accordingly, entitlement to an initial evaluation in excess of 10 percent is not warranted.

II.  Sense of Smell and Taste Impairment

Laws and Regulations

The Veteran's loss of the senses of smell and taste are both currently rated as noncompensable under Diagnostic Codes 6275 and 6276, respectively, of 38 C.F.R. § 4.87a.  For a 10 percent rating under either code there must be a complete loss of the sense.  

Analysis

After review of the evidence on file, the Board finds that a compensable evaluation is not warranted for either the loss of the sense of smell or the sense of taste.  Although the Veteran in a statement indicated that his loss of smell and taste is complete, at his May 2015 VA examination, he provided a description of his sensory loss that clearly shows he does not have complete loss of either sense.  He indicated that he could smell some things, but not others, and could taste some things, but not others.  His loss in his senses is obviously incomplete.   The examiner described the losses as mild.  The Board finds the Veteran's account at his examination to be of greater probative value than his account offered in the context of requesting a higher rating.  The evidence of record does not support findings of complete loss of sense of smell and taste.

Based on the foregoing, a compensable initial rating for the loss of the sense of smell or taste is not warranted during the appeal period under Diagnostic Codes 6275 and 6276.

C.  Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describes the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's carcinoma of the vocal cords, and the residual disorders of hoarseness with dry mouth and coughing, and loss of the senses of smell and taste are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  As to the vocal cord cancer, the cancer has been in remission and the Veteran's claimed residual symptoms have either been awarded separate ratings, or disassociated by medical evidence from the past cancer.  As for the hoarseness with dry mouth and coughing, this disorder is rated by analogy to laryngitis, but that code largely covers the nature and severity of the symptoms.  Although the Veteran indicates that he brushes his teeth several times a day, he also indicates that he does so as a prophylactic measure, as opposed to such frequency of mouth care being a necessity.  In any event, the Board finds that the need for and frequent use of special mouthwash and toothpaste is equivalent to medication, and the Veteran has not described any unusual effects of the mouth care.  As to the loss of sense of smell and taste, the Veteran's symptoms are specifically contemplated by the rating criteria.  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 363 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Thus, as the Veteran's symptoms are adequately addressed by the schedular criteria under Diagnostic Codes 6819, 6516, 6275, and 6276, the Board finds that referral for an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321 (b)(1).

The Board is cognizant of the ruling in the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected disabilities at issue render him totally unemployable.  In fact, during the April 2014 testimony, the Veteran reported that he lost his job in 2002 as his bank branch closed, and he decided to retire based on his age and because no other position was available at a commensurate level within the area.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a compensable initial evaluation for residuals of carcinoma of the vocal cords is denied.

Entitlement to an initial evaluation in excess of 10 percent for hoarseness with dry mouth and cough, residual of carcinoma of the vocal cords, is denied.

Entitlement to a compensable initial evaluation for sense of smell impairment, residual of carcinoma of the vocal cords, is denied

Entitlement to a compensable initial evaluation for sense of taste impairment, residual of carcinoma of the vocal cords, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


